Exhibit 10.99

AMENDED AND RESTATED PROMISSORY NOTE

 

U.S. $ 21,875,000

   As of March 25, 2014

FOR VALUE RECEIVED, FIRST FOUNDATION INC., a California corporation, having an
address at 18101 Von Karman Ave., Suite 700, Irvine, California 92612 (“Maker”),
hereby promises to pay to the order of NEXBANK SSB (“Payee”), at its address at
2515 McKinney Avenue, Suite 1100, Dallas, Texas 75201 or such other address as
it may designate in writing, the principal sum of TWENTY-ONE MILLION EIGHT
HUNDRED SEVENTY-FIVE THOUSAND DOLLARS and NO/100 ($21,875,000), or, if less, the
unpaid principal amount of the Loan, and interest from the date hereof on the
balance of principal from time to time outstanding, in United States currency,
at the rates and at the times hereinafter described.

On April 19, 2013 Maker executed and delivered a promissory note to Payee in the
original principal amount of $7,500,000 (the “Original Note”) to evidence the
making of a loan by Payee in that amount (the “Original Loan”) to Maker pursuant
to that certain Loan Agreement dated as of April 19, 2013 (the “Original Loan
Agreement”). As of the date hereof, the outstanding principal balance of the
Original Loan is $6,875,000. Concurrently herewith Maker and Payee are entering
into a First Amendment to Loan Agreement (the “First Amendment”), which provides
for the making of an additional loan by Payee to Maker in the principal amount
of $15,000,000 (the “Additional Loan”) on the terms contained in the Original
Loan Agreement as amended by the First Amendment (and as so amended “Loan
Agreement”). This Amended and Restated Promissory Note (this “Note”) is issued
by Maker to Payee to evidence the principal amount of the indebtedness of Maker
to Payee outstanding on the date hereof, totaling $21,875,000. The principal
amount of this Note is equal to the sum of the unpaid principal balance of the
Original Note and the amount of the Additional Loan..

Payment of this Note is governed by the Loan Agreement, the terms of which are
incorporated herein by express reference as if fully set forth herein. In the
event of any conflict between any of the terms and provisions of this Note and
the terms or provisions of the Loan Agreement, the terms and provisions of the
Loan Agreement shall control. Capitalized terms used and not otherwise defined
herein shall have the respective meanings given to them in the Loan Agreement.

 

  1.

          Principal and Interest.

(a)        The maximum aggregate principal amount of this Note shall not exceed
TWENTY-ONE MILLION EIGHT HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($21,875,000). No
principal amount repaid may be reborrowed. All principal, interest and other
sums due under this Note shall be due and payable in full on the Maturity Date,
to the extent not previously paid.

(b)        Subject to Section 1(c) below, the unpaid principal amount of this
Note shall bear interest at the Note Rate, unless the Default Rate becomes
applicable. Interest shall be calculated for the actual number of days elapsed
on the basis of a 365-day year, including the first date of the applicable
period to, but not including, the date of repayment. The Loan shall bear
interest at the Default Rate upon the occurrence and during the continuance of
an Event of Default; provided, however, that, upon the cure or other cessation
of the Event of Default, interest shall thereafter accrue at the Note Rate.

(c)        Principal shall be paid in monthly installments, each in the amount
of one hundred ninety-eight thousand eight hundred sixty-three dollars and
sixty-four cents ($198,863.64), plus

 

1    



--------------------------------------------------------------------------------

accrued but unpaid interest, commencing on April 1, 2014 and continuing on each
Payment Date thereafter, until the Maturity Date or, if the Maturity Date of
this Note is accelerated to any earlier date by Lender pursuant to Section
16.1(a) of the Loan Agreement, then until such earlier date, when the principal
amount of this Note then outstanding, and all accrued but unpaid interest
thereon shall be due and payable in full. All payments (whether of principal or
of interest) shall be deemed credited to Borrower’s account only if received by
2:00 p.m. Dallas time on a Business Day; otherwise, such payment shall be deemed
received on the next Business Day.

(d)        Notwithstanding anything in this Note to the contrary, Maker shall
have the right, in its sole discretion, to prepay the unpaid principal balance
of this Note at any time in whole or from time to time in part, without penalty,
premium or other charge whatsoever, and on the terms and conditions set forth in
Section 4.4 of the Loan Agreement.

2.           Maximum Lawful Rate. It is the intent of Maker and Payee to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. In no way, nor in any event or contingency (including but not limited
to prepayment, default, demand for payment, or acceleration of the maturity of
any obligation), shall the rate of interest taken, reserved, contacted for,
charged or received under this Note and the other Loan Documents exceed the
highest lawful interest rate permitted under applicable law. If Lender shall
ever receive anything of value which is characterized as interest under
applicable law and which would apart from this provision be in excess of the
highest lawful interest rate permitted under applicable law, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Loan in the
inverse order of its maturity and not to the payment of interest, or refunded to
the Borrower or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal. All interest paid or
agreed to be paid to the holder hereof shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of the Loan so that the amount
of interest on account of such obligation does not exceed the maximum permitted
by applicable law. As used in this Section, the term “applicable law” shall mean
the laws of the State of Texas or the federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.

3.           Monthly Payments. Subject to any applicable grace periods set forth
in the Loan Agreement, all payments on account of the indebtedness evidenced by
this Note shall be made to Payee not later than 2:00 p.m. Dallas, Texas time on
the day when due, or if such day is other than a Business Day, then on the next
succeeding Business Day, in lawful money of the United States and shall be first
applied to the payment of late charges, costs of collection or enforcement and
other similar amounts due, if any, under this Note as and to the extent provided
in the Loan Agreement, then to accrued but unpaid interest payable hereunder and
the remainder to reduce the principal amount of this Note then outstanding.

4.           Maturity Date. The indebtedness evidenced hereby shall mature on
the Maturity Date, or if the Maturity Date of this Note is accelerated to any
earlier date by Lender pursuant to Section 16.1(a) of the Loan Agreement, then
on such earlier date. On the Maturity Date, or such earlier date, as the case
may be, the entire outstanding principal balance hereof, together with accrued
and unpaid interest and all other sums evidenced by this Note, shall, if not
sooner paid, become due and payable.

 

  5.

          General Provisions.

(a)        In the event (i) the principal balance hereof is not paid when due,
whether upon acceleration or the Maturity Date or (ii) an Event of Default
occurs, then the principal balance

 

2    



--------------------------------------------------------------------------------

hereof shall thereafter bear interest at the Default Rate until such date, if
any, on which the Event of Default is cured or otherwise ceases, at which time
any remaining principal balance shall again bear interest at the Note Rate. In
addition, for any installment (exclusive of the payment due upon the Maturity
Date) which is not paid by the tenth (10th) day following the due date thereof a
late charge equal to five percent (5%) of the amount of such installment shall
be due and payable to the holder of this Note on demand to cover the extra
expense involved in handling delinquent payments.

(b)        Maker agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

(c)        This Note and all provisions hereof shall be binding upon Maker and
all persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and Permitted Assigns.

(d)        Time is of the essence as to all dates set forth herein.

(e)        To the fullest extent permitted by applicable law, except as may be
agreed in writing by Payee or as may be set forth to the contrary in the Loan
Agreement or the other Loan Documents, Maker’s liability shall not be in any
manner affected by any indulgence, extension of time, or renewal, granted or
consented to by Payee.

(f)        To the fullest extent permitted by applicable Law, Maker hereby
waives and renounces for itself, its successors and assigns, all rights to the
benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
or exemption and homestead laws now provided, or which may hereafter be
provided, by the laws of the United States and of any state thereof against the
enforcement and collection of the obligations evidenced by this Note.

(g)        If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
reasonable costs incurred by Lender to collect, or attempt to collect this Note,
including all reasonable attorneys’ fees and disbursements actually incurred by
the Lender.

(h)        To the fullest extent permitted by applicable law, except as
otherwise provided in the Loan Agreement or any of the other Loan Documents,
(i) all parties now or hereafter liable with respect to this Note, whether
Maker, principal, surety, guarantor, endorsee or otherwise hereby severally
waive presentment for payment, demand, notice of nonpayment or dishonor, protest
and notice of protest, and (ii) no failure to accelerate the indebtedness
evidenced hereby, acceptance of a past due installment following the expiration
of any cure period provided by this Note, any Loan Document or applicable law,
or indulgences granted from time to time shall be construed (A) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Payee thereafter to
insist upon strict compliance with the terms of this Note, or (B) to prevent the
exercise of such right of acceleration or any other right granted hereunder or
by the laws of the State.

(i)        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS AND ANY APPLICABLE

 

3    



--------------------------------------------------------------------------------

LAWS OF THE UNITED STATES OF AMERICA.

(j)        This Note is in amendment, restatement, and renewal, but not
extinguishment, of that certain Promissory Note dated April 19, 2013, executed
by Borrowers, payable to the order of Lender in the original principal amount of
$7,500,000.

(k)        THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature page follows.]

 

4    



--------------------------------------------------------------------------------

Maker has delivered this Note as of the day and year first set forth above.

 

   

MAKER:

     

FIRST FOUNDATION INC.,

     

a California corporation

     

By:    /s/ JOHN M. MICHEL                  

     

Name:

 

  John M. Michel

     

Title:

 

 Executive Vice President

and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Signature Page to

Amended and Restated

Promissory Note